 


114 HR 5365 IH: Muhammad Ali Expansion Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5365 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. Mullin (for himself and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Professional Boxing Safety Act of 1996 to include fighters of combat sports in the safety provisions of such Act. 
 
 
1.Short titleThis Act may be cited as the Muhammad Ali Expansion Act. 2.Inclusion of mixed martial arts fighters (a)DefinitionsSection 2 of the Professional Boxing Safety Act of 1996 (15 U.S.C. 6301) is amended— 
(1)by redesignating paragraphs (4) through (15) as paragraphs (5), (6), (7), (9), (10), (11), (12), (13), (14), (15), (16), and (17), respectively; (2)by inserting after paragraph (3) the following: 
 
(4)FighterThe term fighter means an individual who fights in a professional mixed martial arts competition or other professional combat sport competition.;  (3)by inserting after paragraph (7), as so redesignated, the following: 
 
(8)Combat sport competitionThe term combat sport competition means a professional fight that allows fighters to use one or more forms of martial arts, including mixed martial arts. Such term does not include— (A)a combat sport that allows the use of a weapon or foreign object; or 
(B)a competition that is regulated by an amateur sports organization.; and (4)by adding at the end the following: 
 
(18)Mixed martial artsThe term mixed martial arts means a full-contact combat sport that allows fighters to use both striking and grappling techniques, and both standing and on the ground, from a variety of other combat sports and martial arts. . (b)Conforming amendments (1)Sections 3 through 21 (other than section 20) of the Professional Boxing Safety Act of 1996 (15 U.S.C. 6301 et seq.) are amended— 
(A)by inserting or fighter after boxer each place it appears; (B)by inserting and fighters after boxers each place it appears;  
(C)by inserting or combat sport competition after boxing match each place it appears;  (D)by inserting and combat sport competitions after boxing matches each place it appears; 
(E)by inserting or competition after the match each place it appears; and (F)by striking boxing service provider and inserting boxing or combat sport service provider. 
(2)Section 2 of such Act (15 U.S.C. 6301) is further amended— (A)in paragraph (2), by inserting and combat sport competitions after professional boxing matches; 
(B)in paragraphs (3), (6), and (14), by inserting and fighters after boxers each place it appears; (C)in paragraphs (4), (11), and (13), by inserting or fighter after boxer each place it appears;  
(D)in paragraphs (6), (9), and (14), by inserting or combat sport competition after professional boxing match each place it appears; (E)in paragraph (9), by inserting or competition after the match each place it appears;  
(F)in paragraphs (12) and (13), by striking boxing service provider and inserting boxing or combat sport service provider; and (G)in paragraph (15) by inserting or combat sports after boxing. 
(3)Section 3(2) of such Act (15 U.S.C. 6302(2)) is further amended by inserting and professional combat sports industry after professional boxing industry. (4)Section 4(a) of such Act (15 U.S.C. 6303(a)) is further amended by inserting and combat sport regulations after professional boxing regulations. 
(5)Section 6(c) of such Act (15 U.S.C. 6305(c)) is further amended by inserting and fighting after risk associated with boxing. (6)Section 7(a)(2) of such Act (15 U.S.C. 6306(a)(2)) is further amended by inserting or compete after box. 
(7)Section 9 of such Act is further amended— (A)by striking Within 2 and inserting the following:  
 
(a)Boxing contractsWithin 2; and (B)by adding at the end the following: 
 
(b)Combat sports contractsNot later than 2 years after the date of enactment of the Muhammad Ali Expansion Act, the Association of Boxing Commissions (ABC) shall develop and shall approve by a vote of no less than a majority of its member State boxing commissioners, guidelines for minimum contractual provisions that should be included in bout agreements and mixed martial arts and other combat sport contracts. It is the sense of the Congress that State boxing commissions should follow these ABC guidelines.. (8)Section 10(a) of such Act is further amended— 
(A)in paragraph (1)(B), by inserting or fighter’s after boxer’s; and (B)in paragraph (2)— 
(i)by striking This subsection and inserting With respect to boxing contracts, this subsection; and (ii)by adding at the end the following: With respect to mixed martial arts and other combat sport contracts, this subsection shall only apply to contracts entered into after the date of the enactment of the Muhammad Ali Expansion Act.. 
(9)Section 11 of such Act is further amended— (A)in subsection (a)— 
(i)by striking Within 2 and inserting the following:   (1)Boxing contractsWithin 2; and 
(ii)by adding at the end the following:  (2)Combat sportsNot later than 2 years after the date of the enactment of the Muhammad Ali Expansion Act, the Association of Boxing Commissions shall develop and shall approve by a vote of no less than a majority of its member State boxing commissioners, guidelines for objective and consistent written criteria for the ratings of mixed martial arts and other combat sports. It is the sense of the Congress that sanctioning bodies and State boxing commissions should follow these ABC guidelines.; and 
(B)in subsection (d)(1)(C) is amended by striking boxer’s rating and inserting boxer or fighter’s rating. (10)Section 13 of such Act is further amended— 
(A)in subsection (a), by striking boxer’s purse and inserting boxer or fighter’s purse; and (B)in subsection (b), by striking boxer’s purse and inserting boxer or fighter’s purse. 
(11)Section 17(b)(2)(B) of such Act (15 U.S.C. 6308(b)(2)(B)) is further amended by inserting , and fighters participating in a mixed martial arts competition or other combat sport competition scheduled for 11 minutes or more after 10 rounds or more. (12)Section 18(b)(3) of such Act (15 U.S.C. 6309(b)(3)) is further amended by inserting or combat sport after State boxing.   
 
